UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [ X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X ] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to ss.240.14a-12 Golden Enterprises, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [ X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: GOLDEN ENTERPRISES, INC. One Golden Flake Drive Birmingham, Alabama35205 NOTICE OF ANNUAL MEETING To our shareholders: You are cordially invited to the Annual Meeting of the Stockholders of Golden Enterprises, Inc., (the “Company”) a Delaware Corporation, to be held at the general offices ofthe Company, at One Golden Flake Drive, Birmingham, Alabama 35205 on September 17, 2015, at 11:00 A.M., Birmingham time, for the following purposes: 1.To elect a Board of Directors for the ensuing year. 2.To transact such other business as may properly come before the meeting. Stockholders of record at the close of business on July 24, 2015, are entitled to notice of and to vote at the meeting or any adjournment thereof.All Stockholders are cordially invited to attend the meeting. By Order of the Board of Directors Mark W. McCutcheon Chairman Birmingham, Alabama August 21, 2015 HOLDERS OF A MAJORITY OF THE OUTSTANDING SHARES MUST BE PRESENT EITHER IN PERSON OR BY PROXY IN ORDER TO HOLD THE MEETING.TO INSURE YOUR REPRESENTATION AT THE MEETING, YOU ARE REQUESTED TO SIGN THE ENCLOSED PROXY AND RETURN IT IN THE ACCOMPANYING ENVELOPE.IF YOU ARE ABLE TO ATTEND THE MEETING, YOU MAY REVOKE THE PROXY AND VOTE YOUR SHARES PERSONALLY AT ANY TIME BEFORE THE PROXY IS EXERCISED. 1 PROXY STATEMENT GENERAL The annual meeting of the stockholders of Golden Enterprises, Inc. (the “Company”) will be held at the general offices of the Company, at One Golden Flake Drive, Birmingham, Alabama 35205 on September 17, 2015, at 11:00 A.M.All holders of record of common stock as of July 24, 2015, will be entitled to vote at the meeting and any adjournment thereof. The purpose of this proxy solicitation is to enable those stockholders who will be unable to personally attend the meeting to vote their stock. Important Notice Regarding Availability of Proxy Materials for Shareholder Meeting to be Held on September 17, 2015:This Proxy Statement, Proxy Card, the Annual Report to Stockholders and Form 10-K are available on line at www.edocumentview.com/GLDC. PERSONS MAKING THE SOLICITATION This proxy is solicited on behalf of the Board of Directors of Golden Enterprises, Inc.The cost of solicitation will be paid by the Company and will include reimbursement paid to brokerage firms and others for their expenses in forwarding solicitation material regarding the meeting to beneficial owners in accordance with the regulations of the Securities and Exchange Commission (“SEC”).In addition to solicitation by mail, officers and regular employees of the Company may solicit proxies by telephone, email, or personal interview at no additional compensation. SECURITY HOLDERS ENTITLED TO VOTE Shareholders of record of common stock of the Company at the close of business on July 24, 2015, will be entitled to vote at the Annual Meeting and at any and all adjournments thereof.If on July 24, 2015 your shares were registered directly in your name with our transfer agent, Computershare, then you are a shareholder of record.Each share of common stock entitles its owner to one vote.The number of shares of common stock of the Company (exclusive of treasury shares) outstanding at the close of business on July 24, 2015 was 11,291,757 shares. If your shares are held in street name (which means they are held of record by a broker), you must instruct your broker how to vote the shares, or your shares will not be voted on any proposal for which the broker does not have discretionary authority to vote.Pursuant to rules governing the voting of stock by brokers, they do not have discretionary authority to vote for the election of Directors without instructions from the beneficial owner.Accordingly, if your shares are held in street name, it is particularly important that you instruct your broker how you wish to vote your shares on all proposals presented at the Annual Meeting.Additionally, if your shares are held in street name, since you are not the stockholder of record of such shares, you may not vote your shares in person at the annual meeting unless you request and obtain a valid voting proxy from your broker or other agent. 2 Stockholders who execute proxies retain the right to revoke them at any time before they are voted.If the enclosed proxy is properly signed and returned to the Company and not so revoked, the shares represented thereby will be voted in accordance with its terms.If a shareholder returns a signed proxy card but does not mark the boxes, the shares represented by that proxy card will be voted as recommended by the Board of Directors.If a shareholder does not return a signed proxy card or does not attend the Annual Meeting and vote in person, his or her shares will not be voted.Abstentions and “broker non-votes” are not counted in determining outcomes of matters being acted upon.They are counted only for determining a meeting quorum.If a shareholder attends the Annual Meeting, he or she may only vote by ballot if he or she is the stockholder of record except as previously explained with regard to shares held in street name. In accordance with Delaware law, a list of stockholders entitled to vote at the Annual Meeting will be available at the Annual Meeting at the principal executive offices of Golden Enterprises, Inc., One Golden Flake Drive, Birmingham, Alabama,35205, on September 17, 2015, and for ten days prior to the Annual Meeting, between the hours of 9:00 a.m. and 4:00 p.m. Central Time. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT On July 24, 2015, SYB, Inc. and the Sloan Y. Bashinsky, Sr. Marital Testamentary Trust (“Marital Testamentary Trust”) were the only persons known by the Company who beneficially owned more than 5% of the outstanding voting securities of the Company.The following table sets forth the number of shares of common stock of the Company beneficially owned by these persons. Name and Address of Amount and Nature of Beneficial Ownership (1) Percent of Beneficial Owner Direct Indirect Class SYB, Inc. 3432 Briarcliff Road East Birmingham, Alabama 35223 -0- 46.8% Sloan Y. Bashinsky, Sr. Marital Testamentary Trust 2117 Second Avenue N. Birmingham, Alabama 35203 (2) -0- 5.3% An indirect beneficial owner as this term is interpreted by the SEC includes, among other things, any person who has or shares the (1) voting power, which includes the power to vote or to direct the voting of such security, and/or (2) investment power which includes the power to dispose, or to direct the disposition of such security. On August 9, 2010, pursuant to the terms of the Last Will and Testament of Sloan Y. Bashinsky, Sr., the Estate of Sloan Y. Bashinsky, Sr. distributed 414,221 shares of Company stock to Joann F. Bashinsky and 600,279 shares of Company stock to the Sloan Y. Bashinsky, Sr. Marital Testamentary Trust.The Marital Testamentary Trust owns 5.3% of the Company stock. 3 Security Ownership of Management The following table shows the shares of common stock of Golden Enterprises, Inc., beneficially owned, directly or indirectly, by each Director and Nominee for Director and all Directors and Officers of the Company as a group at July 24, 2015: Amount and Nature of Beneficial Ownership (1) Percent of Name Direct Indirect Class J. Wallace Nall, Jr. -0- (2) (4) 1.7% F. Wayne Pate 1.5% Edward R. Pascoe -0- * John P. McKleroy, Jr. (a) (b) (c) -0- * John S. P. Samford -0- * Joann F. Bashinsky (d) (e) 3.9% Mark W. McCutcheon * William B. Morton, Jr. -0- -0- * John S. Stein, III -0- * Paul Bates * David Jones * Patty Townsend -0- * All Directors and Officers as a group 8.0% *Less than one percent of class (1) An indirect beneficial owner as this term is interpreted by the SEC includes, among other things, any person who has or shares the (i) voting power which includes the power to vote or to direct the voting of such security, and/or (ii) investment power which includes the power to dispose of, or to direct the disposition of, such security. (2) Each designated director is a member of the Voting Committee created under the (i) Marital Testamentary Trust and (ii) SYB, Inc. Common Stock Trust of Sloan Y. Bashinsky, SrAs a member of the Voting Committee, each designated director participates in the vote of the shares of common stock of the Company owned by SYB, Inc. (5,283,128 shares) and by the Marital Testamentary Trust (600,279 shares).Patty Townsend, an officer of the Company, is also a member of the Voting Committee. The decision of the majority of the members of the Voting Committee governs how the stock is voted.The members of the Voting Committee do not possess and specifically disclaim any beneficial ownership of the shares owned by SYB, Inc. and the Marital Testamentary Trust. (3) Includes 33,490 shares held by a 401(k) profit sharing plan and a IRA account for the benefit of John P. McKleroy, Jr. (4) Shares owned by Nall Development Corporation, a corporation of which J. Wallace Nall, Jr. is a Director and President.For SEC reporting purposes, Mr. Nall is deemed the beneficial owner of such shares. Except for SEC reporting purposes, Mr. Nall disclaims beneficial ownership of such shares. (5) Indirect shares include 32 shares owned by the wife of F. Wayne Pate. Except for SEC reporting purposes, Mr. Pate disclaims beneficial ownership of such shares. (6) Indirect shares owned by the Golden Flake Snack Foods, Inc. 401(k) Retirement Savings Plan (the “Plan”).All shares are voted by the Plan participants in whose accounts such shares are held. (a) Mr. McKleroy is a Director, Vice President and Secretary of SYB, Inc. which owns 5,283,128 shares of the Company’s stock.Mr. McKleroy does not possess and specifically disclaims any beneficial ownership of these shares. (b) Mr. McKleroy is a Director and officer of the Bashinsky Foundation, Inc., which owns 400,544 shares of the Company’s stock.Mr. McKleroy does not possess and specifically disclaims any beneficial ownership of these shares. 4 (c) Mr. McKleroy is a Co-Trustee of the Marital Testamentary Trust.The Marital Testamentary Trust own 600,279 shares of the Company stock.Mr. McKleroy does not possess and specifically disclaims any beneficial ownership of these shares. (d) Mrs. Bashinsky is a Director, Chairman and CEO of SYB, Inc., which owns 5,283,128 shares of the Company’s stock.Mrs. Bashinsky does not possess and specifically disclaims any beneficial ownership of these shares. (e) Mrs. Bashinsky is a Director, Chairman and CEO of the Bashinsky Foundation, Inc., which owns 400,544 shares of the Company’s stock.Mrs. Bashinsky does not possess and specifically disclaims any beneficial ownership of these shares. Each Director has the sole voting and investment power of the shares directly owned by him/her. Voting Control Sloan Y. Bashinsky, Sr. (“Mr. Bashinsky”) died on August 2, 2005.At the time of Mr. Bashinsky’s death, he beneficially owned 6,698,172 shares of common stock of the Company which constituted voting control of the Company and which classified the Company as a “Controlled Company”.The stock beneficially owned by Mr. Bashinsky was registered in and held by the following entities: SYB, Inc. 5,283,128 shares SYB, Inc. as Trustee 1,000,000 shares of the Sloan Y. Bashinsky, Sr. Trust dated February 16, Bashinsky Foundation, Inc. 400,544 shares Sloan Y. Bashinsky, Sr. 14,500 shares As a result of Mr. Bashinsky’s death, and the probate of his will on August 12, 2005, the 1,000,000 shares held in SYB, Inc. as Trustee and the 14,500 shares held in his name passed to his Estate.On August 9, 2010, the Personal Representatives of Mr. Bashinsky's Estate distributed 414,221 shares of Company stock to Joann F. Bashinsky and 600,279 shares of Company stock to the Marital Testamentary Trust.SYB, Inc. and Bashinsky Foundation, Inc. have continued to own 5,283,128 shares and 400,544 shares, respectively. Joann F. Bashinsky and John P. McKleroy, Jr., Directors of the Company, each serve as a Director and officer of Bashinsky Foundation, Inc.The stock of the Company owned by Bashinsky Foundation, Inc. is voted by its board of directors and is not subject to the Voting Committee, as described below. Joann F. Bashinsky and John P. McKleroy, Jr., Directors of the Company, each serve as a director and officer of SYB, Inc.The voting stock of SYB, Inc. is vested in the SYB, Inc. Common Stock Trust and John P. McKleroy, Jr. serves as a Co-Trustee of this Trust.This stock is subject to the Voting Committee, as described below. John P. McKleroy, Jr. is designated under Mr. Bashinsky’s Will as a Co-Trustee of the Marital Testamentary Trust. 5 Mr. Bashinsky’s Will and the SYB, Inc. Common Stock Trust provide that shares of the Company held by SYB, Inc. and his Marital Testamentary Trust shall be voted by a committee made up of members of the Board of Directors of the Company and one member designated by Trustees of the Marital Testamentary Trust (“Voting Committee”). Consequently, as of the date of this Proxy Statement, the 5,283,128 shares of the Company stock held by SYB, Inc. and the 600,279 shares of the Company stock held by the Marital Testamentary Trust, the combination of which constitute a majority of the stock of the Company, are voted by the Voting Committee. The Voting Committee presently consists of J. Wallace Nall Jr., F. Wayne Pate, John P. McKleroy, Jr., Joann F. Bashinsky, Mark W. McCutcheon, Paul R. Bates and David A. Jones, all directors of the Company, along with Patty Townsend, an officer of the Company. The decision of a majority of the members of the Voting Committee governs how the stock is voted. The Voting Committee will continue to vote the Company stock owned by SYB, Inc. (5,283,128 shares) and by the Martial Testamentary Trust (600,279 shares), respectively, until the SYB, Inc. Common Stock Trust and the Marital Testamentary Trust terminate.The Marital Testamentary Trust will terminate upon the death of Joann F. Bashinsky and the SYB, Inc. Common Stock Trust will terminate upon the earliest to occur of the following dates:(i) in the event the Company should be sold, five (5) years from the date of the sale of the Company, or (ii) December 31, 2020. Upon termination of the SYB, Inc. Common Stock Trust, the assets of the Trust will be distributed generally to descendants of Sloan Y. Bashinsky, Sr. and control of the Company stock held by SYB, Inc. (5,283,128 shares) will transfer to these trust beneficiaries and the Voting Committee will cease to vote these shares.Upon termination of the Marital Testamentary Trust and distribution of its assets, the Company stock held by the Marital Testamentary Trust will transfer to various charitable organizations and the Voting Committee will cease to vote these shares. The SYB, Inc. Common Stock Trust, the Marital Testamentary Trust, the Voting Committee and Joann F. Bashinsky have filed a Schedule 13D (as amended) with the SEC and the Company remains classified as a "Controlled Company."SYB, Inc., the Martial Testamentary Trust and Joann F. Bashinsky as a group own 55.98% of the common stock of the Company. PROPOSAL 1 ELECTION OF DIRECTORS At the Annual Meeting, eleven Directors are to be elected, comprising the entire membership of the Board, each to hold office until the next Annual Meeting of Stockholders, or until a successor has been elected and qualified or any earlier resignation or removal.All nominees are presently members of the Board of Directors (the “Board”).All nominees standing for reelection are currently serving as members of the Board and have consented to continue to serve if elected.If any nominee for any reason is unable to serve or will not serve, the proxies may be voted for such substitute nominee as the Board may nominate.The Company is not aware of any nominee who will be unable or unwilling to serve as a Director. Shares represented by your proxy will be voted in accordance with your direction as to the election as directors of the persons hereinafter listed as nominees.In the absence of clear direction otherwise, the shares represented by your proxy will be voted FOR such election.Should any of the persons listed as nominees become unavailable as a nominee for election, it is intended that the shares represented by your proxy will be voted for the balance of those named and for a substitute nominee or nominees proposed by the Board of Directors unless the Board reduces the number of directors, but the Board knows of no reason to anticipate that this will occur.Proxies cannot be voted for a greater number of persons than the number of nominees named. 6 The Board has established certain attributes that it seeks in identifying candidates/nominees for Director.In particular, the Board desires individuals who have very high integrity, business and financial experience and deep, genuine interests in the Company.In considering candidates for Director, the Board considers the entirety of each candidate's credentials in the context of these attributes.In the judgment of the Company's Board as a whole, each of the following nominees possesses such attributes. The following table shows the names of the nominees for election as directors, their respective ages as of July 24, 2015, the nominees’ principal occupation, business experience, other directorships held by such nominees, qualifications and skills considered by the Board and the period during which such nominees have served as directors of the Company. Name and Age
